Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1,2,4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CN204762658 (as cited on IDS 3/10/20) in view of JP 8-242712 (as cited on IDS 8/2/18).

a water supply pump (see Abstract) that pumps up, from the sea,  that seawater having a salinity, a bacteria content and an unwanted matter content that are less than or equal to predetermined threshold values (inherently comprised within the seawater utilized in the hydroponic system of CN204762658);
a water tub (equivalent to 11b and/or indoor pond) that stores seawater pumped up by the water supply pump and accommodates salt-tolerant plants to be cultivated; and
a removal unit (equivalent to sedimentation tank and/or filtering ponds) that removes bacteria and unwanted matter from the seawater obtained from the sea,
wherein the seawater from which the bacteria and the unwanted matter have been removed by the removal unit is fed to the water tub.
CN204762658 lacks to mention a semi-solid medium in which seeds or rooted seedlings of the salt-tolerant plants are placed and which is detachably disposed on an upper edge portion of the water tub.
 teaches that it is old and well known in the art to provide a semi-solid medium (3) in which seeds or rooted seedlings of the salt-tolerant plants are placed and which is detachably disposed on an upper edge portion of the water tub ((12) in Figure 6 or (13) in Figure 5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of CN204762658 so as to include a semi-solid medium in which seeds or rooted seedlings of the salt-tolerant plants are placed and which is detachably disposed on an upper edge portion of the water tub, in a similar manner as taught in JP 8-242712, so as to facilitate the removal and replacement of the plants inside the water tub.
For claim 2, CN204762658 further teach wherein the removal unit (equivalent to sedimentation tank and/or filtering ponds) has a function of removing substances that inhibit growth of the salt-tolerant plants due to heavy metals, and substances that are harmful to humans. 
For claim 4, CN204762658 further teach a system which is configured to replace some or all of the seawater in the water tub with new one (i.e., the seawater treated by the refrigeration tank (7) enters the storage tank (9) then supplied to the nursery room (7). The water used in 
For claim 5, CN204762658 further teach a seawater temperature adjustment unit (equivalent to refrigerating tank 7) that adjusts the temperature of the seawater supplied to the water tub.
	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CN204762658 (as cited on IDS 3/10/20) in view of Wu et al. (US 2010/0236137).
For claim 3, as described above, CN204762658 discloses most of the claimed invention except for mentioning a monitoring unit that detects the properties of the seawater before being supplied to the water tub and the seawater after being supplied to the water tub.
Wu et al. teach that it is old and well known in the art to provide a monitoring unit that detects the properties (such as salinity, dissolved oxygen and/or alkalinity) of the seawater (see [0099]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of CN204762658 so as to include a monitoring unit, in a similar manner as taught in Wu et al., so as to monitor and control the quality of the seawater properties.
 discloses most of the claimed invention except for mentioning a dissolved oxygen supply unit that supplies dissolved oxygen to the seawater supplied to the water tub.
Wu et al. teach that it is old and well known in the art to provide a means for monitoring and/or adjusting (equivalent to supplying) dissolved oxygen in seawater environment (see [0099]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of CN204762658 so as to include a means for adjusting/supplying dissolved oxygen, in a similar manner as taught in Wu et al., so as to facilitate the growth in plants.
Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive.
Applicant argues that CN204762658 does not teach a semi-solid medium in which seeds or rooted seedlings of the salt-tolerant plants are placed and which is detachably disposed on an upper edge portion of the water tub.  However, it is noted that JP 8-242712 does teach a semi-solid medium (3) in which seeds or rooted seedlings of the salt-tolerant plants are placed and which is detachably disposed on an upper edge portion of the water tub ((12) in Figure 6 or (13) in Figure 5).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of CN204762658 so as to include a semi-solid medium in which seeds or rooted seedlings of the salt-tolerant plants are placed and which is detachably disposed on an upper edge portion of the water tub, in a similar manner as taught in JP 8-242712, so as to facilitate the removal and replacement of the plants inside the water tub.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.